DETAILED ACTION
The application of Gardner et al., for a “Monitoring performance deviations” filed on September 17, 2020 has been examined. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . The information disclosure statements (IDS) submitted on October 12, 2020, December 11, 2020, March 19, 2021, and July 20, 2021 have been considered.
Claims 1-20 are presented for examination. 
Claims 1-16 are rejected under 35 USC § 101.

Claims 1-20 are rejected under 35 USC § 102.

Specification

The disclosure is objected to because of the following informalities: The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-16 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims recite determining a performance measure; determining a reference performance level; and determining whether the performance measure indicates a deviation from the reference performance level. 
This limitation, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “by the one or more computers” nothing in the claim elements precludes the step from practically being performed in the mind. For example, but for the “by the one or more computers” language, the claim encompasses a user simply comparing a performance measure with the reference performance level in his/her mind. The mere nominal recitation of a generic one or more computers does not take the claim limitation out of the mental processes grouping. Thus, the claim recites a mental process. Accordingly, the claims recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim only recites one additional element – using the one or more computers to perform both the measuring and comparing steps. The one or more computers in both steps is recited at a high-level of generality (i.e., as a generic controller performing a generic computer function of measuring and comparing it against a reference performance level) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using the one or more computers to perform both the measuring and comparing steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible. Accordingly, for the reasons provided above, claims 1-16 are not patent eligible under 35 USC 101. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-20 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Chitalia et al. (U.S. PGPUB 20180287902). 

As per claims 1, 17, and 20, Chitalia discloses a method performed by one or more computers ([0014])/a system ([0011])/computer-readable media ([0012]), the method comprising:
running, by the one or more computers, a workflow configured to monitor performance of an operation of the one or more computers ([0014]), wherein running the workflow comprises:
determining a performance measure ([0014], “a method comprises executing policy agents on compute nodes of a plurality of different cloud-based compute clusters to monitor performance and usage metrics relating to resources of the compute nodes within each of the compute clusters.”) for the operation ([0053], “In some examples, policy controller 201 may be configured to determine and/or identify elements in the form of the virtual machines, containers, services, and/or applications executing on each of servers 126. As used herein, a resource generally refers to a consumable component of the virtualization infrastructure, i.e., a component that is used by the infrastructure, such as CPUs, memory, disk, disk I/O, network I/O, virtual CPUs, and Contrail vrouters. A resource may have one or more characteristics each associated with a metric that is analyzed by the policy agent 205 (and/or policy controller 201) and optionally reported.”);
determining a reference performance level for the operation ([0064], “a user-specified alarm”) and ([0090], “a static threshold or a dynamic threshold”);
determining whether the performance measure indicates a deviation from the reference performance level for the operation ([0065]); and
selectively performing an action specified by the workflow based on whether the performance measure is determined to indicate a deviation from the reference performance level for the operation ([0065], “If policy agent 205A determines that the monitored metric triggers the threshold value, policy agent 205A may raise an alarm condition and communicate information about the alarm to policy controller 201. Policy controller 201 and/or policy agent 205A may act on the alarm, such as by generating a notification. Policy controller 201 may update dashboard 203 to include the notification. Policy controller 201 may cause updated dashboard 203 to be presented at user interface device 129, thereby notifying administrator 128 of the alarm condition.”).

As per claims 2 and 18, Chitalia discloses the reference performance level is a predefined acceptable performance level, a previous performance level, a typical performance level, or an average performance level ([0090]).



As per claim 4, Chitalia discloses repeatedly performing the workflow to monitor performance of multiple instances of the operation ([0049], “Policy controller 201 interacts with monitoring agents 205 that are deployed within at least some of the respective physical servers 216 for monitoring resource usage”) and ([0049]-[0052]) at different times ([0066], “Policy controller 201 may analyze the metrics collected by policy agents 205 over various time periods”).

As per claim 5, Chitalia discloses periodically initiating the operation and monitoring ([0049], “Policy controller 201 interacts with monitoring agents 205 that are deployed within at least some of the respective physical servers 216 for monitoring resource usage”) the performance of the periodic instances of the operation ([0049]-[0052]) and ([0066], “Policy controller 201 may analyze the metrics collected by policy agents 205 over various time periods”).

As per claim 6, Chitalia discloses the workflow is configured to monitor an operation involving a specific data object, data set, document, application, service, or user ([0014]) and ([0006], “monitoring performance and usage of consumable resources shared among multiple different elements that are higher-level components of the infrastructure, the resources evaluated, at least in part, for such elements that are members of one or more groups of elements using a collection of one or more rulesets associated with the groups”).

As per claim 7, Chitalia discloses the workflow is configured to monitor an operation involving each of group of multiple data objects, data sets, documents, applications, services, or users ([0014] and [0035]).

As per claim 8, Chitalia discloses the workflow specifies criteria for determining the reference performance level, and wherein the criteria includes different values for the reference performance level based on a prior performance history of the one or more computers ([0090]-[0091] and [0161]).
As per claim 9, Chitalia discloses the workflow defines the reference performance level based on one or prior instances of the operation; and wherein determining the reference performance level comprises: accessing data comprising one or more prior instances of the operation ([0090]-[0091] and [0161]); and calculating the reference performance level based on the one or more prior instances of the operation ([0090]-[0091] and [0161]).

As per claim 10, Chitalia discloses the workflow specifies different actions to be performed in response to different magnitudes of deviations in performance from the reference performance level ([0091]-[0093]); and
As an example, consider an alarm for average CPU usage above 90% over an interval of 60 seconds. If the alarm mode is `alert`, then policy agent 205 may send a notification to policy controller 201 when the alarm becomes `active` at time T1. When the CPU drops below 90% at time T5, policy agent 205 may send a notification that the alert is `inactive`. If the same alarm is configured in `event` mode, then policy agent 205 may send a notification to policy controller 201 for each of the five intervals in which the CPU load exceeds 90%.”).

As per claim 11, Chitalia discloses the workflow comprises a redistributable package specifying a sequence of operations ([0052], “Policy controller 201 (e.g., an analytics engine within policy controller 201) may determine how policies are deployed, implemented, and/or triggered at one or more of servers 126”) to be performed by the one or more computers ([0050]-[0053]).

As per claim 12, Chitalia discloses the workflow specifies an action to be taken in response to detecting that the performance measure indicates performance that is higher than the reference performance level by at least a minimum amount ([0090]-[0093], “As an example, consider an alarm for average CPU usage above 90% over an interval of 60 seconds. If the alarm mode is `alert`, then policy agent 205 may send a notification to policy controller 201 when the alarm becomes `active` at time T1. When the CPU drops below 90% at time T5, policy agent 205 may send a notification that the alert is `inactive`. If the same alarm is configured in `event` mode, then policy agent 205 may send a notification to policy controller 201 for each of the five intervals in which the CPU load exceeds 90%.”).

As per claim 13, Chitalia discloses the workflow specifies an action to be taken in response to detecting that the performance measure indicates performance that is less than the reference performance level by at least a minimum amount ([0090]-[0095]).

As per claim 14, Chitalia discloses the reference performance level is customized for the one or more computers based on historical performance of the one or more computers ([0090]-[0091] and [0161]).

As per claim 15, Chitalia discloses the reference performance level is determined based on a previous performance of the one or more computers during a sliding window of time ([0091]).

As per claim 16, Chitalia discloses the operation comprises: loading a document; creating a data cube; responding to a query; retrieving a file; providing data for a dashboard; or generating a report or visualization ([0051] and [0063]).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See included PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Elmira Mehrmanesh whose telephone number is (571)272-5531.  The examiner can normally be reached on M-F 10-6.
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryce Bonzo can be reached on (571) 272-3655.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 

/Elmira Mehrmanesh/
Primary Examiner, Art Unit 2113